Citation Nr: 0805276	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran timely filed a substantive appeal in the 
matter of entitlement to service connection for urticarial 
dermatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decisional letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that concluded that the veteran's 
substantive appeal on the issue of service connection for 
urticarial dermatitis had not been timely filed.  

The Board notes that the veteran submitted a claim in August 
2006 to reopen the issue of entitlement to service connection 
for urticarial dermatitis.  In a May 2007 rating decision, 
the RO denied this claim, stating that the veteran had not 
submitted new and material evidence required to reopen the 
claim for service connection for urticarial dermatitis.  The 
record reflects that the veteran has not submitted a notice 
of disagreement with the May 2007 rating decision; therefore, 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
urticarial dermatitis is not presently before the Board.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection 
for urticarial dermatitis and reactive lymph node; notice of 
this decision was issued January 24, 2004.

2.  A notice of disagreement (NOD) with the denial of service 
connection for urticarial dermatitis was received in February 
2004.

3.  A statement of the case (SOC) was issued October 18, 
2004; the cover letter advised the veteran that to perfect 
his appeal in the matter, he had to submit a substantive 
appeal within 60 days or within the remainder, if any, of the 
one year period following the date of notification of the 
rating decision appealed.

4.  A VA Form 9 signed by the veteran and requesting an 
appeal was received on April 22, 2005.


CONCLUSION OF LAW

As the veteran did not timely perfect an appeal seeking 
service connection for urticarial dermatitis, the Board has 
no jurisdiction to address the matter.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007), 
does not apply in the instant case.  At issue in this case is 
the timeliness of the veteran's substantive appeal pertaining 
to January 2004 denial of service connection for urticarial 
dermatitis.  The facts as to the date of receipt of the 
substantive appeal are not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

Timeliness of the Veteran's Substantive Appeal

An appeal consists of a timely filed NOD in writing, and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the one year period from the date of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a substantive appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
denied service connection for urticarial dermatitis was 
mailed to the veteran on January 24, 2004.  The veteran filed 
a timely NOD (received in February 2004) with the denial of 
service connection.  A SOC addressing the matter was mailed 
to the veteran on October 18, 2004.  The cover letter to the 
SOC notified the veteran that to perfect his appeal in the 
matter he had to file a substantive appeal; notified him of 
what the substantive appeal must contain; advised him of the 
time limits (60 days from mailing of the SOC cover letter or 
1 year from mailing of the notice of the determination 
appealed) for filing the substantive appeal; and informed him 
of the requirements for requesting an extension of time to 
file his substantive appeal.  38 C.F.R. § 19.30.  
Accordingly, the veteran had until January 25, 2005 (the 
remainder of the one year period following notice of the 
January 2004 rating decision) to submit a substantive appeal.  
The veteran did not request an extension of time to file a 
substantive appeal.  Instead, he submitted a VA Form 9 on 
April 22, 2005, almost three months after the January 25, 
2005 deadline.

A June 21, 2005 letter from the RO to the veteran notified 
him that his substantive appeal had not been timely filed.  
The veteran contends that the RO informed him, by way of a 
May 2004 letter informing the veteran that a new consent form 
was required to request medical evidence from a private 
physician, that he had one year from the date of that letter 
(May 2004) in which to file his substantive appeal.  The May 
2004 letter advised the veteran that he should submit an 
updated consent form within 60 days of receipt of the letter, 
or, in any case, within one year from the date of this 
letter.  The May 2004 letter made no mention of the time 
limits for filing the substantive appeal.  Furthermore, the 
veteran does not contest that he received the SOC in the 
matter of entitlement to service connection for urticarial 
dermatitis and the attached letter advising him of the time 
limit for filing a substantive appeal.

Hence, the evidence of record shows the veteran did not 
timely submit a substantive appeal.  Consequently, there is 
no need to address the matter of adequacy of the substantive 
appeal under 38 C.F.R. § 20.202.  Absent a timely substantive 
appeal, or a timely request for an extension of time for 
submission, the Board is without jurisdiction to adjudicate 
the claim, and the appeal in the matter must be dismissed.  
38 C.F.R. § 20.101.  The law and regulations are controlling.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the veteran timely filed a 
substantive appeal with the denial of service connection of 
urticarial dermatitis by a January 2004 rating decision is 
denied, and the appeal seeking service connection for 
urticarial dermatitis is dismissed for lack of jurisdiction.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


